Title: To James Madison from George W. Erving, 5 March 1813
From: Erving, George W.
To: Madison, James


Private
Dear SirParis March 5. 1813
I had visited the principal ports of Italy, & resided two months at Naples, when (on 26 Jany) I received the distressing intelligence of Mr Barlows decease; duty to my excellent friend induced me to abandon my further plans with regard to Italy, & immediately to return hither, for the purpose of giving comfort & assistance as far as in my power to his disconsolate widow. I left Naples on the 31 Jany, & arrived here on the 27 Feby. Mrs Barlow has borne this terrible shock much better than was to have been expected, I thought it impossible but that she must have sunk under it; her good sense & firmness have however so far carried her through this great trial, she has calmed her mind into a state of melancholy resignation, & as to her health, upon the whole, it is not worse than it has generally been for many years past. The loss to the publick on this occasion must be severely felt; this disaster has happened precisely at a moment the most critical, at a moment when whatever advantage coud possibly be expected from Mr Barlows mission was obtainable, indeed on the point of being obtained.
I believe that both Mr Lee & Mr Barnet (perhaps others, for the sentiment upon the subject is general amongst all the Americans of any character here) have written fully to Mr Monroe respecting the mortification that Mrs Barlow has more recently experienced in the rejection by this government of the pretensions of her nephew (secretary to the minister by commission) to the charge of our affairs, & by the preference given to Mr Warden, whose letters to her respecting the papers of the legation have still increased that mortification, & have worried & harrassed her feelings; she has however very properly refused to give up the papers. The gentlemen before mentioned have placed the whole conduct of Mr Warden in this matter, before Mr Monroe, it is unnecessary therefore that I shoud trouble you Sir with the recital of, & much less that I shoud give to you any opinion respecting it. The two letters which Mr Thomas Barlow was advised to write to the Duke of Bassano in the month of Feby, have been already transmitted; I herewith take the liberty of inclosing one which by my advice he wrote yesterday: I had previously seen the duke, his justification of his own proceeding founded on what he treated as Mr T. Barlows refusal to act in the affairs, seemed to me to be very imperfect, tho’ it may be that Mr T. Barlows second letter was in some respects rather ill-judged; Mr Warden pretensions were admitted instantly on his application, before Mr Thomas Barlows return from Wilna. Withal it does not appear that there is much prospect now of putting affairs in their right order, if the Duke is not moved from his purpose by the letter of yesterday, all further application to him will be useless; but the papers of the legation will always be retained by Mr Barlow. With regard to despatches, Mr Warden will be able I fear through the same influence which has carried him so far on, to get possession of the greater part, the duke told me that he did not know to whom else he coud deliver them. But our despatches ought not to fall into the hands of the french government, they do so however continually: the consuls at the ports say that they demand them of the captains, but that the police will not allow of their receiving them: it woud seem that this matter might be put on a proper footing without much difficulty; our captains rarely take particular care of the despatches, they are thrown commonly into the letter bag & go to the police of course.
Mr Warden now constituted our chargé d’affaires by the french government, has also I know not on what ground or pretence, assumed the titlle of “consul general” & has also been formally admitted in that character by the Duke of Bassano: There may be, I fear, something “more than meets the eye” in all this. I refrain from descanting on the character pretensions or conduct of Mr Warden, Mr Barlow himself wrote sufficiently to Mr Monroe about him; but I cannot refrain from saying, that it does appear to me that a strong resentment manifested on this occasion cannot but be an useful lesson to the french government, & that the more strong the more useful.
We are not now regularly, or at all well informed as to the advance of the Russians, they have certainly pushed forward with great rapidity; it is reported to day that they have entered Hamburgh, there has certainly been a movement of the people there, & the Russians occupy at least as far as Swedish Pomerania: The situation of Denmark becomes of course very critical, tho’ I am persuaded that the king will adhere to his Engagements as long as possible. The french troops are assembling on the Rhine, & the Emperor is preparing to leave Paris; it is a great game, some say for the last stake. Upon the whole I am inclined to think that if no new difficulty arises in the South, the Emperor will soon dissipate this in the north; but at this moment every thing may be apprehended, & even with the greatest possible success it must be a very long while before he can put his affairs in the state they were in at the commencement of Novr. The interior continues tranquil, a perfect organization of government supplies to a sufficient degree the want of tranquil feelings, & in proportion as the war becomes of a defensive character, & peace is considered as the reward of success in it, the facility of bringing to bear all the vast resources of this Empire will be augmented, & resources are not wanting: there is then a probability I think that the Emperor will keep his ground, even tho his allies shoud be torn from him. I beg to be presented to Mrs Madison. Dear Sir with the truest respect & attachment Your very obliged & obt St
George W Erving
I send this by Mr Lee who returns immediately to Bourdeaux; I take his place in Mrs Barlows house to assist her in her preparations for departure: she hopes to be able to sail about the Commencement of June.
